department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list tep pati legend taxpayer a ira b financial institutionc ira d financial_institution e amount dear this is in response to your request for a ruling dated date as supplemented by correspondence dated january and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from ira b taxpayer a asserts that his failure to accomplish a rollover of amount to an ira within the 60-day period prescribed by sec_408 was due to a mistake made by financial_institution e taxpayer a further represents that amount has not been used for any purpose page taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c taxpayer a represents that on date he closed ira b by receiving a cashier’s check for amount on date taxpayer a opened ira d at financial_institution e he intended to fund ira d with the cashier's check for amount which he had received from ira b an employee of financial_institution e endorsed the check for deposit only when financial_institution c received the check for payment they refused to honor the check claiming this was an irregular endorsement the records of financial_institution e indicate that a form letter concerning the dishonored_check was mailed to taxpayer a on date taxpayer a represents that he did not receive this letter almost a year later on date taxpayer a attempted to use funds in ira d to purchase stocks after attempting to complete this transaction taxpayer a was informed by financial_institution c that they were holding the unpaid cashier’s check funds amount in suspense taxpayer a represents this is the first time he was learned the rollover of amount was not completed taxpayer a received a replacement check for amount which he deposited into ira d on date taxpayer a asserts that financial_institution e erred by failing to endorse the check properly and not informing him that the funds were never received from financial_institution c based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers section d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or page distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount into ira d was due to a mistake made by financial_institution e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to taxpayer a’s contribution of amount into ira d on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at sincerely yours cl a wythine manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
